Title: General Orders, 5 February 1781
From: Washington, George
To: 


                        
                             Monday February 5th 1781
                            Parole
                            Countersigns
                        
                        The commanding officers of corps will furnish the recruiting officers of their respective regiments now out,
                            or who may be sent out, with the following instructions signed by themselves.
                        Sirs
                        You are to repair as soon as possible to the State of 
                            for the purpose of inlisting and forwarding recruits, as mention’d in the resolution of Congress of the 3d of October
                            last.
                        You will on your arrival apply to the executive authority of the state for directions relative to the mode of
                            subsisting yourself and your parties, the conditions of inlistments and the rendezvous of the recruits.
                        You are to inlist none but such persons as the Law permits Subjects or inhabitants of the State of  not under the age of sixteen nor above that of fifty of sufficient
                            stature and ability of body to discharge all the duties of a private soldier, free from lameness, or other infirmity which
                            may render him incapable thereof.
                        You are not to inlist any deserters from the Enemy nor any person disaffected, or suspicious character with
                            respect to the government of these States. All the charge and expence of a recruit who does not pass muster for either of
                            these defects or disqualifications shall be defrayed by the officer who engaged him.
                        You will have every recruit attested before a peace officer General Officer Judge Advocate or one of his
                            deputies agreeable to the third Section of the Articles of War; and you will require him to sign a paper which shall
                            express the term and conditions of service for which he is engaged and the bounty he has receiv’d fairly written at length
                            without Erasure or Interlineation so as to prevent all ambiguity, doubts or dispute, and after the Recruit is so attested
                            and engaged you are on no account to exchange or discharge him.
                        You will carefully enter your Recruits on a size roll specifying in seperate columns the Name, Age, size,
                            trade or profession, place of nativity, place of residence, time of inlistment, draft, term of Service, bounty in money
                            clothing &ca.
                        And you will report Monthly to the commanding officer of your regiment the number of men you have received or
                            enlisted and transmit size rolls of the draughts or recruits whom you shall from time to time send on to the regiment. To:
                                 given at this  day of  178.
                        The Cloathiers of the New Hampshire Rhode Island Massachusetts Connecticut and Jersey Lines, the Artillery
                            and Hazen’s Regiment will call upon the Cloathier General for their respective proportions of Blankets.
                    